Citation Nr: 0428340	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  00-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sinusitis with 
headaches.

3.   Entitlement to service connection for a psychosomatic 
gastrointestinal disorder.

4.  Entitlement to an increased (compensable) rating for 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to August 
1974.  

This matter domes before the Board of Veterans' Appeals 
(Board) on appeal from a August and October 1999 rating 
determinations of the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased evaluation for 
hearing loss is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current hypertension and service.  

2.  There is no competent medical evidence of a nexus between 
the veteran's current sinus problems with headaches and his 
period of service.

3.  The veteran does not currently have a psychosomatic 
gastrointestinal disorder which is related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Sinusitis with headaches was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  A psychosomatic gastrointestinal disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a December 2000 letter, 
the RO notified the veteran of the information and evidence 
that VA had, what evidence was needed from the veteran, what 
evidence VA would request, where and when to send 
information, and where to contact VA if he had any further 
questions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The letter also advised the veteran to identify 
any additional information that he felt would support his 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

Here, it is noted that the original rating decisions on 
appeal which denied the appellant's claims were dated in 
August and October 1999.  The veteran did not receive a VCAA 
notice prior to the initial rating decisions denying his 
claims.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the December 2000 VCAA 
notice and affording him the opportunity to respond, the RO 
reconsidered the veteran's claim and informed him of the new 
laws and regulations, as evidenced by the March 2004 
supplemental statement of the case.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's available service medical records 
are on file and the RO obtained all available post-service VA 
and private medical records identified by the veteran that 
were possible to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2003).  The veteran has also 
been afforded several VA examinations during the course of 
his appeal.  VA has satisfied its duties to notify and to 
assist the appellant in this case.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).




Hypertension

If the disorder is cardiovascular disease, to include 
hypertension, service connection may be granted if manifested 
to a compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

A review of the record demonstrates that there were no 
complaints or findings of heart disease, high blood pressure, 
or hypertension in service.  At the time of the veteran's 
August 1974 release from active duty physical, normal 
findings were reported for the heart and vascular systems.  
The veteran's blood pressure was noted to be 108/78.  On his 
separation report of medical history, the veteran checked the 
"no" boxes when asked if he had or if he had ever had 
palpitation or pounding heart, heart trouble, or high or low 
blood pressure.  

Treatment records covering the period following service 
reveal that the veteran had a blood pressure reading of 
124/80 at the time of a January 1975 VA examination.  

In a letter received in April 1999, J. N., an individual who 
served with the veteran, stated that he was the hospital man 
aboard the USS Sperry from 1972 to 1975.  He indicated that 
he served in the capacity of a senior corpsman.  Mr. N. 
reported that he treated the veteran for hypertension in 
1974.  

In April 1999, the veteran was afforded a VA examination.  At 
the time of the examination, it was indicated that the C-file 
was not available.  The veteran was noted to have essentially 
unstable hypertension.  With exercise, his blood pressure 
ranged from 140/90 to 140/96.  Without exercise, his blood 
pressure ranged from 160 to 190/120.  The veteran reported 
taking his blood pressure two to three times per day.  

Physical examination revealed that the veteran had a blood 
pressure of 176/108 in the right arm sitting, 169/104 in the 
left arm sitting, and 158/104 in the right arm, when 
recumbent.  A diagnosis of unstable hypertension was 
rendered.  

In January 2004, the veteran was afforded a VA examination.  
The examiner noted that the veteran's service medical records 
were available for review.  He stated that when reviewing the 
records, he was able to locate two blood pressures.  In 
September 1972, the veteran's blood pressure was 124/78, and 
in August 1974 his blood pressure was 108/78.  In January 
1975, the veteran had a blood pressure reading of 124/80, and 
in July 1977, the veteran had a blood pressure reading of 
122/70.  

The examiner noted that the veteran brought in a written 
statement from a corpsman who served with the veteran.  He 
observed that the corpsman reported treating the veteran for 
hypertension in service. The examiner indicated that the 
corpsman did not note how the veteran was treated.  

The veteran stated that he was told that he had hypertension 
in 1973.  He was treated with Valium at that time.  He noted 
that he had been told that his labile hypertension was 
somewhat related to his anxiety.  He reported currently being 
on medication for his hypertension.  

Physical examination revealed blood pressure of 182/107 in 
the right arm and 149/88 in the left arm.  Repeat sitting 
blood pressure was 149/96 and 154/84 after five minutes.  
Diagnoses of hypertension with moderate control on multiple 
blood pressure medications and mild cardiomegaly as likely as 
not due to hypertension were rendered.  

The examiner noted that from a review of the service medical 
records, and records a few yeas after discharge, the was no 
evidence of hypertension.  The examiner further observed that 
veteran stated that he was treated with Valium for his 
hypertension.  He also noted that the veteran reported a 
history of anxiety attacks.  The examiner stated that 
individuals who had anxiety could have development of a 
temporary elevated blood pressure but not of the sustained 
variety that was seen in an individual with systemic arterial 
hypertension.  Once the anxiety state passed, the elevated 
blood pressure would return to baseline.  He noted that this 
was the case with the veteran and would explain the 
corpsman's history of treatment.  

The examiner indicated that there was not a nexus to connect 
the veteran's current hypertension to his time in the 
service.  He stated that it was less likely than not that the 
veteran's hypertension was incurred in or aggravated by 
service.  

Service connection is not warranted for hypertension.  The 
veteran's service medical records are devoid of any 
complaints or findings of high blood pressure or 
hypertension.  Moreover, normal findings were reported for 
the veteran's heart and vascular system on his August 1974 
release from active duty physical and the veteran's blood 
pressure was noted to be 108/78.  Furthermore, on his service 
separation report of medical history, the veteran checked the 
"no" boxes when asked if he had or if he had ever had 
palpitation or pounding heart, heart trouble, or high or low 
blood pressure.  In addition, a blood pressure reading of 
124/80 was noted at the time of a January 1975 VA 
examination.

The Board notes the veteran's belief that his current 
hypertension is related to service.  However, as a lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993). 

The Board does note the letter from J. N., who indicated that 
he was a corpsman when the veteran was in service and that he 
treated the veteran for hypertension.  However, the Board, in 
denying this claim, is placing greater emphasis upon the 
findings and opinions of the January 2004 VA examiner.  In 
his report, the examiner indicated that from a review of the 
service medical records, and records a few years after 
discharge, the was no evidence of hypertension.  He further 
observed that the veteran stated that he was treated with 
Valium for his hypertension and noted that individuals who 
had anxiety could have development of a temporary elevated 
blood pressure but not of the sustained variety that was seen 
in an individual with systemic arterial hypertension.  He 
observed that once the anxiety state passed, the elevated 
blood pressure would return to baseline.  He noted that this 
was the case with the veteran and would explain the 
corpsman's history of treatment.  Moreover, the examiner 
stated that there was no nexus to connect the veteran's 
current hypertension to his time in the service.  He stated 
that it was less likely than not that the veteran's 
hypertension was incurred in or aggravated by service.  

The Board is placing greater weight upon the findings made by 
the VA examiner because his opinion was based upon a complete 
review of the veteran's service and private medical records 
and a thorough and comprehensive VA examination.  Moreover, 
the examiner provided specific detail, including findings 
made during the veteran's period of service, in reaching his 
determination. 

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current hypertension is not 
related to the veteran's period of service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Sinusitis with Headaches

A review of the veteran's service medical records reveals 
that he was seen with complaints of a sore throat, malaise, 
nausea, abdominal cramps and chills in October 19783.  A 
diagnosis of gastrointestinal upset with viral sore throat 
was rendered.  In November 1973, the veteran was diagnosed 
with right lower lobe pneumonia.  In December 1973, the 
veteran was seen with complaints of a persistent cough and 
sinus drainage.  He reported a history of chest congestion 
for two weeks.  It was the examiner's impression that the 
veteran had a lung irritation that was a form of smoker's 
bronchitis.  In August 1974, the veteran was seen with 
complains of left ear pain and swelling in the outer ear.  

At the time of his August 1974 active duty release physical, 
the veteran's sinuses were reported as normal.  On his August 
1974 report of medical history, the veteran checked the 
"no" boxes when asked if he had or had ever had sinusitis 
or hay fever.  

At the time of a January 1975 VA examination, there was no 
sinus tenderness and no nasal discharge.  The mucous membrane 
appeared normal.  Paranasal sinus x-rays revealed no evidence 
of sinusitis.  

At the time of a June 1975 VA examination, x-rays revealed no 
evidence of significant sinusitis.  

In his letter received in April 1999, J. N., indicated that 
he treated the veteran for repeated incidents of sinusitis 
with infection.  

At the time of his April 1999 VA examination, the veteran 
reported that he was prone to colds, pneumonia, and six to 
eight sinus infections per year manifested with purulent 
nasal discharge and bloody nose, worse on the left side.  His 
sense of smell was diminished.  He also stated that he often 
had headaches associated with this but that he would have 
headaches independently from the sinusitis about once a week.  
He was taking Tegretol for the headaches and stated that he 
had had them for the past 25 years.  Diagnoses of headaches, 
more probably than not secondary to chronic sinusitis, and 
clinical symptoms compatible with maxillary sinusitis, were 
rendered.  

At the time of a January 2004 VA examination, it was noted 
that the veteran did check the yes box on his separation 
report of medical history when asked if he had nose/throat 
trouble and frequent colds.  The examiner indicated that at 
the time of a January 1975 VA examination, x-rays revealed no 
evidence of sinusitis.  Sinusitis was also not noted on x-
rays performed in June 1975.  

The veteran complained of an intermittent full feeling in the 
frontal and maxillary sinuses.  This occurred bilaterally.  
His chief complaint at the time of examination was fullness 
in the right frontal sinus.  The veteran used over-the-
counter medication four to five times per month.  He denied 
using antibiotics for his sinus problems.  The veteran also 
complained of headaches and noted that the headaches occurred 
when his sinuses flared up.  The veteran also denied any type 
of allergic attacks.  He further stated that he had no 
incapacitating episodes as a result of his sinusitis.  

Physical examination revealed that the right nasal passage 
was swollen.  Swelling obstructed about 50 percent of the 
nasal passage.  The left nasal passage was about 75 percent 
obstructed.  The pharynx showed post-nasal discharge.  There 
was tenderness on palpation over the right frontal sinus 
only.  X-rays revealed no plain film evidence of sinus 
disease.  

The examiner stated that the service medical records did not 
establish any sinus problems.  He further noted that 
sinusitis was absent on 2 x-rays done within one year of 
service.  He indicated that in his opinion there was no nexus 
to connect the veteran's current sinus problems with problems 
that he had in service.  He stated that it was less likely 
than not that the veteran's sinus condition was due to or 
related to his service time.  

Service connection is not warranted for sinusitis with 
headaches.  The veteran's service medical records are devoid 
of any complaints or findings of sinusitis.  Moreover, normal 
findings were reported for the veteran's sinuses on his 
August 1974 release from active duty physical.  Furthermore, 
on his separation report of medical history, the veteran 
checked the "no" boxes when asked if he had or had ever had 
sinusitis or hay fever.  In addition, x-rays taken of the 
veteran's sinuses in January and June 1975 revealed no 
evidence of sinusitis.  

The Board notes the veteran's belief that his current 
sinusitis with headaches is related to service.  However, as 
a lay person, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu and Moray. 

The Board does note the letter from J. N., who indicated that 
he was a corpsman when the veteran was in service and that he 
treated the veteran for sinusitis.  However, the Board, in 
denying this claim, is placing greater emphasis upon the 
findings and opinions of the January 2004 VA examiner.  In 
his report, the examiner indicated that from a review of the 
service medical records and records a few yeas after 
discharge, there was no evidence of sinusitis.  Moreover, the 
examiner stated that there was no nexus to connect the 
veteran's current sinus problems to problems he had in 
service.  He stated that it was less likely than not that the 
veteran's sinus condition was incurred in or aggravated by 
service.  

The Board is placing greater weight upon the findings made by 
the VA examiner.  His opinion was based upon a complete 
review of the veteran's service and private medical records 
and a thorough and comprehensive VA examination.  Moreover, 
the examiner provided specific details, including findings 
made during the veteran's period of service and in the years 
following service, in reaching his determination. 

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current sinus problems with 
resulting headaches is not related to the veteran's period of 
service.  Therefore, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


Psychosomatic Gastrointestinal Disorder

At the outset, the Board notes that service connection is in 
effect for Crohn's disease, which has been assigned a 10 
percent disability evaluation.  

A review of the veteran's service medical records reveals 
that he was seen with complaints of rectal bleeding, dyspnea, 
nausea, cramping, overeating, and occasional cold sweats 
after meals, in April 1974,  The veteran also reported having 
occasional diarrhea.  He indicated that these symptoms had 
been going on for three months.  The veteran was placed on an 
ulcer type diet.  

Later that month, the veteran reported having occasional 
spotting on the toilet paper.  He indicated that he 
frequently felt nervous and that he occasionally vomited.  He 
further reported having pain after any food.  It was the 
examiner's impression that the veteran had mild psychosomatic 
GI complaints and minimal rectal bleeding secondary to 
excoriation.  

In June 1974, the veteran was seen with subjective complaints 
of pains after eating.  They were nonspecific and 
nonradiating.  The cramping lasted a few minutes.  Physical 
examination revealed no point tenderness and active bowel 
sounds.  A diagnosis of abdominal pains, etiology unknown, 
was rendered.  

At the time of the veteran's August 1974 release from active 
duty physical, normal findings were reported for the anus and 
rectum.  The only notation in the abdomen and viscera section 
was a notation of residual swelling from a herniorrhaphy.  
Normal psychiatric findings were also reported.  

On his August 1974 report of medical history, the veteran 
checked the "yes" boxes when asked if he had or had ever 
had stomach, liver, or intestinal trouble, and piles or 
rectal disease.

At the time of the veteran's January 1975 VA examination, 
normal findings were reported for the digestive system.  The 
veteran had an internal hemorrhoid at the 3 o'clock position.  
Normal psychiatric findings were also reported at that time.  

At the time of a June 1975 VA examination, there was no 
evidence of a psychiatric disorder.  The veteran was again 
found to have internal asymptomatic hemorrhoids.  

In his letter received in April 1999, J. N. indicated that he 
treated the veteran for bleeding bowel syndrome.  

At the time of his April 1999 VA examination, the veteran 
reported that since 1973, he was prone to gastrointestinal 
bleeding associated with intermittent right lower quadrant 
cramping.  Rough foods and fruits aggravated the bowel 
conditions causing bleeding.  He was also prone to weight 
loss with diarrhea.  He stated that he had alternating 
diarrhea and constipation.  

Physical examination revealed that the abdomen had no masses 
or organmegaly but there was moderate tenderness with gaseous 
distension in the right upper and right lower quadrants along 
the course of the ascending colon.  

A diagnosis of inflammatory bowel disease, more probably than 
not Crohn's disease, which the veteran was told he had in the 
past, was rendered.  

At the time of an October 2000 VA examination, the veteran 
reported having hemorrhoids in 1974.  He also noted having 
bowel irritations and bleeding and cramping and distension, 
especially on the right side of the abdomen in 1973.  He 
stated that Crohn's disease was first found in the early 
1990's.  Following examination, diagnoses of hemorrhoids, no 
anemia, no fistula, and Crohn's disease were rendered.  

In a December 2000 addendum, the October 2000 VA examiner 
indicated that following a review of the C-file, it was his 
opinion that the veteran's Crohn's disease caused the bowel 
problems during and since the veteran's military service, 
particularly the cramps, diarrhea, post prandial lower 
abdominal pain and bleeding. These were not symptoms of 
hemorrhoids.  He  noted that it was not uncommon for 
physicians to dismiss them as temporary GI upsets in the 
initial stages.  

In a March 2001 rating determination, the RO granted service 
connection for Crohn's disease and assigned a 10 percent 
disability evaluation.  

At the time of a January 2004 VA examination, the examiner 
indicated that the veteran's C-file was available for review.  
He observed that there was one finding of potential 
psychosomatic gastrointestinal symptoms in April 1974 but 
that there were no further work-ups done.  

The veteran reported that his weight had been stable for 
years but that he would have twenty to thirty pound 
fluctuations.  He admitted to daily nausea with vomiting 
happening about once a month.  He had chronic diarrhea.  He 
also noted having constipation a couple times per month.  

Physical examination revealed that bowel sounds were present.  
The abdomen was firm and tender in the right upper and lower 
quadrants and in the left lower quadrant.  No abdominal 
masses or organ enlargement was found.  A diagnosis of 
colitis in fairly good control was rendered.  

The examiner indicated that the veteran was not able to 
identify any other symptoms that he felt were not related to 
Crohn's disease.  The examiner stated that it was his opinion 
that it was less likely than not that the veteran suffered 
from a psychosomatic gastrointestinal disorder in addition to 
the Crohn's disease.  He indicated that the symptoms 
presented were consistent with colitis or Crohn's disease.  

Service connection is not warranted for a psychosomatic 
gastrointestinal disorder.  While the veteran was noted to 
have mild psychosomatic GI complaints on one occasion in 
April 1974, there were no further findings during service.  
Normal findings were reported for the anus and rectum and the 
only notation in the abdomen and viscera section was a 
finding of residual swelling from a herniorrhaphy at the time 
of the veteran's August 1974 separation examination.  Normal 
psychiatric findings were also reported at that time.  
Moreover, at the time of the veteran's January 1975 VA 
examination, normal findings were reported for the digestive 
system as were normal psychiatric findings.  In addition, at 
the time of the June 1975 VA examination, there was no 
evidence of a psychiatric disorder and the veteran was only 
found to have internal asymptomatic hemorrhoids.

The Board notes the veteran's belief that he currently has a 
psychosomatic gastrointestinal disorder which is related to 
service.  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu and Moray.  

The Board does note the letter from J. N., who indicated that 
he was a corpsman when the veteran was in service and that he 
treated him for bleeding bowel syndrome.  However, the Board, 
in denying this claim, is placing greater emphasis upon the 
findings and opinions of the January 2004 VA examiner.  He 
stated that it was less likely than not that the veteran 
suffered from a psychosomatic gastrointestinal disorder in 
addition to the Crohn's disease.  He indicated that the 
symptoms presented were consistent with colitis or Crohn's 
disease.

The Board is placing greater weight upon the findings made by 
the VA examiner because his opinion was based upon a complete 
review of the veteran's service and private medical records 
and a thorough and comprehensive VA examination.  Moreover, 
the examiner provided specific details, including findings 
made during the veteran's period of service and in the years 
following service, in reaching his determination. 

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that the veteran does not have a 
psychosomatic gastrointestinal problem related to service.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for hypertension is denied.  

Service connection for sinusitis with headaches is denied.  

Service connection for a psychosomatic gastrointestinal 
disorder is denied.


REMAND

The Board notes that the RO, in a March 2004 rating 
determination, granted service connection for hearing loss 
and assigned a noncompensable disability evaluation.  In his 
June 2004 written argument, which was forwarded to the RO, 
the veteran's representative expressed disagreement with the 
assigned disability evaluation.  The RO has not issued a 
statement of the case in response to the notice of 
disagreement.  As such, this issue must be remanded to the RO 
for the issuance of a statement of the case.  Ledford v. 
West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 
F.3d1304 (Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 
(1998). 

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case covering the issue of entitlement to 
an increased evaluation for bilateral 
hearing loss, for which service 
connection was granted and assigned a 
noncompensable disability evaluation in a 
March 2004 rating determination.  He 
should be advised of the requirements 
necessary to perfect a timely appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



